DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communication: the response to the RCE filed on 04/04/2022.
Claims 1-3, 5-12 and 14-16 are currently pending in this application. Claims 1, 3, 9, 11, 14 and 16 have been amended. Claims 18-20 are cancelled.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Response to Arguments
The previous 112(b) rejections to the claims 1-3, 5-12 and 14-16 have been withdrawn in response to the applicants' amendments/remarks.
The previous 112(d) rejections to the claims 9-12 have been withdrawn in response to the applicants' amendments/remarks.

Allowable Subject Matter
Claims 1-3, 5-12 and 14-16 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9 and 14,

Ishizaki (US 7,536,549 B2) teaches a method for encryption and decryption apparatuses capable of selecting a part of file portions handled on a computer, and encrypting and decrypting only the thus selected part of file portions. The encryption apparatus and the decryption apparatus can encrypt and decrypt all of item data elements in item data portions in specified association with a specific item name portion of the database while maintaining reciprocal relationships among the item data portions in the database regardless of whether item data elements in the item data portions are encrypted or not. This leads to the fact that major features of the database such as data search and data alignment functions remain enabled even if item data elements in item data portions of the database are encrypted. One secret key is selected from among a plurality of secret keys in specified association with each of the item name portion or portions selected by the encryption item selecting – see abstract; figs. 10-13; columns 2-3 of Ishizaki.

Pattanaik et al. (US 2018/0351750 A1) discloses a system which manages and writes transaction details to a private block chain network. Blocks of transaction records written onto the block chain by the central service provider are distributed to members of the block chain, thereby enabling data resiliency and self-verifiability. As the full block chain is available to members of the block chain network, the central service provider also ensures the privacy of transaction details by providing an assembled header and encrypted block of transaction records that are generated using a combination of symmetric and asymmetric cryptographic techniques. Altogether, the full block chain network is distributed across members of the block chain, but the members can only access and read transaction details in the block chain that they are authorized to view – see abstract; figs. 3, 4A, 4B; paras. [0006] - [0008] of Pattanaik.

Freeman et al. (US 2015/0039901 A1) teaches a method and system for implementing user specific encryption in a database system. A computer receives a query statement including a user specific key and data, the data including data needing encryption and nonencrypted data. The computer encrypts the data needing encryption using the user specific key. The computer inserts both the encrypted data and the non-encrypted data into a table row in a database. The computer creates a hash of the user specific key, and stores the hash of the user specific key in the table row with the data. Database management system program stores the hash of the key in database so comparisons to the hash of a later received user specific key may be performed - see figs. 2, 3; abstract; paras. [0009], [0024] and [0038] of Freeman.

However, the prior art of record does not teach or render obvious the limitations: in the method and system claims 1, 9 and 14 specific to the combination of other limitations processing for-
receiving, from a data providing client device, data to be stored in the immutable chain of data blocks, the data to be stored including individual items of data that have individual semantic meaning and are individually accessible, and at least one temporal specification field defining a date and/or time at which the individual items of data were generated;
individually encrypting the individual items of data with respective encryption keys, such that a different encryption key is used for different individual items of data received from the same data providing client device;
encrypting respective decryption keys corresponding to the respective encryption keys with a further encryption key different from the respective encryption keys; and forming a data block including the encrypted individual items of data and the encrypted respective decryption keys; and storing the data block within the immutable chain of data blocks as a new block therein,
wherein the method further comprises:
receiving a data access request from a third party data requesting entity, the data access request defining the individual items of data that are requested by the third part data requesting entity, and a temporal specification defining a temporal point or range at which the individual items of data are requested; and searching through the immutable chain of data blocks to identify data blocks that meet the temporal specification; accessing the identified data blocks to retrieve the encrypted decryption keys therein; and decrypting the encrypted decryption keys; or
generating a data access request message defining individual items of data that are requested, and a temporal specification defining a temporal point or range at which the individual item(s) of data are requested; receiving a response message to the data access request message including information that identifies data blocks in the immutable chain of data blocks that contain the requested individual items of data, and further including respective decryption keys for the individual items of data that are requested, a different respective decryption key being required for different individual items of data originating from a same data providing client device; and decrypting the individual items of data retrieved from the data blocks using the respective decryption keys for the individual items contained in the received response message to determine the properties thereof.

Dependent claims 2, 3, 5-8, 10-12, 15 and 16 are allowed as they depend from allowable independent claim 1, 9 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAUNG T LWIN/Primary Examiner, Art Unit 2495